104 F.3d 359
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Aaron Darryl THOMAS, Petitioner.
No. 96-633.
United States Court of Appeals, Fourth Circuit.
Dec. 30, 1996.

On Petition for Writ of Mandamus.  (CR-94-69-2)
Aaron Darryl Thomas, Petitioner Pro Se.
Petition denied by unpublished per curiam opinion.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron Darryl Thomas, a federal prisoner, petitions for a writ of mandamus.  He asks that we direct the district court to rule on his motion for disclosure of a signed grand jury form.  Because the district court has denied the motion, we deny the petition for a writ of mandamus as moot.  To the extent that Thomas wishes, through the mandamus petition, to appeal the district court's order, we note that mandamus is not a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  We dispense with oral argument because the facts and legal contentions are adequately set forth in the material before us, and argument would not aid the decisional process.

PETITION DENIED